Citation Nr: 0531928	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for erythema multiforme bullosum (Stevens' Johnson Syndrome). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the RO in 
Providence, Rhode Island.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the appeal has been accomplished.

2.  Prior to and as of August 2002, the veteran's disability 
has not been characterized by active lesions.  The disability 
has not presented exudation or itching constant, extensive 
lesions, or marked disfigurement.

3.  As of August 2002, the veteran's skin disability has not 
been active, although it is capable of possible recurrence.  
The disability has not been characterized by dermatitis or 
eczema that covers 20 to 40 percent of the entire body, or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six or more weeks during the 
past 12-month period.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for erythema multiforme bullosum (Stevens' Johnson 
Syndrome) have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1- 4.14, 4.118, Diagnostic Code 7806 (prior to and 
as of August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via December 2001 and July 2003 RO 
letters, the June 2002 rating decision, the February 2003 
statement of the case (SOC), and the January 2005 
supplemental statement of the case (SSOCs).  In addition, the 
December 2001 and July 2003 RO letters, and the February 2003 
SOC provided the veteran with specific information relevant 
to the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decision, 
the SOC, and the SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in the December 2001 RO letter, the veteran 
was given notice of the VCAA requirements, which was prior to 
the initial June 2002 unfavorable AOJ decision that is the 
basis of this appeal.

In this respect, the December 2001 RO letter properly 
notified the appellant of the evidence required to 
substantiate his claim.  In addition, the reasons and bases 
of the June 2002 rating decision, the February 2003 SOC, the 
July 2003 RO letter, and the January 2005 SSOC specifically 
explained to the appellant what the evidence must show in 
order to establish entitlement to an increased rating.  
Furthermore, although it is unclear from the record whether 
the appellant was explicitly asked to provide "any evidence 
in [his] possession that pertains" to his claim.  See 38 
C.F.R. §  3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The AOJ's 
December 2001 and July 2003 letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the AOJ.  In addition, the February 2003 SOC contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

The Board notes that the veteran's representative argues that 
the duty to assist requires that the veteran's condition be 
evaluated during an active rather than an inactive phase.  
The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which, like this 
one, concerned the evaluation of a service-connected disorder 
which fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court remanded that 
case for the VA to schedule the veteran for an examination 
during an "active" stage or during an outbreak of the skin 
disorder. Ardison, at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) [holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed."]. 

In this case, the veteran has been afforded VA skin 
examinations in May 2002 and July 2003.  VA outpatient 
records dated in March and May 2002 reflect that the 
veteran's skin was also examined.  In all of the medical 
reports, none of the examiners have found active lesions.  
The veteran also reported that he had not had an episode of 
his skin disorder since 1997.  The Board has considered 
whether it would be useful to schedule another examination at 
a time when the veteran's claimed skin rashes are active. See 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994) [where 
fluctuating conditions escape detection on examination, VA 
must conduct an examination during the active stage of the 
disease].  However, such a remedy not feasible in this case.  
See Voerth v. West, 13 Vet. App. 117 (1999).  In Voerth, the 
Court distinguished Ardison as follows: " . . . in Ardison 
the appellant's worsened condition would last weeks or months 
while here the appellant's worsened condition would last only 
a day or two." Voerth, 13 Vet. App. at 122- 3.  As the 
veteran's skin disorder is apparently characterized by 
unforeseeable flare-ups which may not occur for long 
stretches of time, as reported by the veteran the last 
episode was in 1997, requiring that the veteran be referred 
for additional testing during a flare-up is not feasible.  In 
addition, the Board finds the evidence as a whole sufficient 
to rate the veteran's erythema multiforme bullosum.

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error. VA has satisfied both its duty to notify and 
assist the appellant in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993

Background

Service connection for a skin disorder was established by a 
Board decision dated in March 1980.  By a March 1980 rating 
decision, the RO assigned a noncompensable evaluation for 
erythema multiforme bullosum (Stevens' Johnson Syndrome), 
recurrent, effective May 23, 1978.  

In February 1981, a VA examination revealed that the veteran 
reported significant lost time from work due to his skin 
problem.  During the examination the veteran complained of 
continued itching involving his body, hands and upper 
extremities.  An examination revealed superficial erythema 
and some swelling of the hands.  No appreciable mucosal 
lesions were noted in the mouth attributable to Prednisone 
therapy.  The RO found that the veteran was on Prednisone and 
had suffered several recent recurrences of his skin disorder 
which was subject to exacerbations and remissions.  In light 
of the current episode of recurrence, a 30 percent evaluation 
was felt to be more nearly consistent with the present 
ongoing level of severity.  As such, in a March 1981 rating 
decision, a 30 percent evaluation was assigned effective July 
26, 1980.  

In a May 1985 fee based VA dermatological examination, the 
veteran reported one-two episodes of Erythema Multiforme 
yearly, usually preceded by low-grade fever malaise and body 
ache.  His last episode was in January 1985 where he was seen 
at the Providence VA skin clinic and treated with oral 
corticosteroids.  On physical examination, the scalp, mucous 
membranes, fingernails and toenails were with pathology.  The 
skin revealed a linear horizontal healed scar 6 centimeters 
in length from thyroid surgery at age 14.  His cutaneous 
surface was without acute lesions such as blisters.  

In a July 1985 rating decision, the RO, based on the May 1985 
examination, found improvement in the veteran's service-
connected skin condition and determined a reduction would be 
made from the 30 percent rating to a 10 percent rating from 
October 1, 1985.

In a June 1986 decision, the Board observed that the Veteran 
did not demonstrate the presence of exudation, constant 
itching, extensive lesions or marked disfigurement, 
attributable to the service connected erythema multiforme 
bullosum.  His cutaneous surface for the most part was 
without any acute lesions or blisters.  The Board found that 
the symptomatology associated with the veteran's service-
connected erythema multiforme bullosum was best reflected by 
the 10 percent evaluation.  

Subsequently, in October 2001, the RO received the veteran's 
claim for an increased evaluation for his service- connected 
erythema multiforme bullosum contending that his symptoms had 
increased.  He also stated that he had no medical treatment 
reports to submit in support of his claim.

In this respect, the Board notes that June 2000 VA outpatient 
records shows the veteran's chief complaint was noted as dry 
white itchy patches on his legs in which he used 
hydrocortisone cream and aloe vera without resolution.  He 
provided a history of Stevens'-Johnson Syndrome.  The 
examiner noted at the face/neck macular erythemaous rash at 
the beard level.  At the anterior tibial area he had a 1 
centimeter round grey/white dry placque, smaller lesions 
present.  Assessment was psoriasis and facial rash, a 
dermatology consultation advised the veteran not to use talc 
on his face.  

August 2000 VA dermatology records reflect that the veteran 
complained of white, non-pruritic, non painful splotches on 
his lower legs that began appearing one year earlier.  They 
had now increased in size and he noted new small lesions 
bilaterally on both lower legs.  The examiner noted the 
veteran's history of erythema multiforme, and indicated that 
no questionable lesions were noted.  Ext-multiple, white, 
stuck on appearing lesions, most measuring 1-2 millimeter, 
one on the right shin measuring 1 centimeter and appearing 
brown to flesh color.  The assessment was Seborrheic 
Keratosis with multiple stucco keratosis.  The examiner noted 
that he reassured that the condition was benign and he was 
instructed to discontinue using triamcinolone cream.  The 
veteran was advised to consider removal if the lesions were 
bothersome.  

An October 2001 VA outpatient record reflects that the 
veteran's active outpatient medication was triamcinolone 
acetonide cream.  A review of systems was negative.  The 
assessment reported a history of erythema multiforme (Stevens 
Johnson Syndrome) with no lesions now.  The veteran reported 
his last rash was about 1997.  

A March 2002 VA outpatient record reflects an assessment that 
included a history of erythema multiforme (Stevens Johnson 
Syndrome) with no lesions now.  The veteran's last rash was 
about 1997.  

In May 2002, the veteran telephoned the VA medical triage 
complaining of a rash, stating that he had spots that were 
spreading of different sizes.  He stated that he had these 
spots for weeks, but they were multiplicating.  He denied 
itching, pain or broken skin.  He was seen the following day 
by a VA nurse practitioner.  His chief complaint was skin 
lesions of both legs for about 2 years and that the skin was 
dry and itchy.  An examination revealed that there was dry 
skin on the lower legs, multiple white dry stuck on lesions 
from 1-2 millimeters and on right lower leg 1 lesion about 1 
centimeter from brown to flesh color.  The assessment was 
Seborrheic keratoses both lower legs and dry skin.  

In a May 2002 VA dermatology record, the veteran complained 
of bumps on his body, dry skin and toenail fungus.  The 
examiner found multiple stuck on appearing skin colored to 
tan-brown plaques, diffuse Xerosis, and left 1st and 2nd 
toenails with thickened yellowish with subungual debris.  The 
assessment was Seborrheic keratoses, benign; Xerosis and 
Onychomycosis.  

During a July 2003 VA examination, the veteran reported a 
history of erythema multiforme/Stevens-Johnson syndrome with 
multiple occurrences, the last being in 1997.  A skin 
examination was notable on the right shin for a 4 millimeter 
hyperkeratotic gray-purple papule overlying the right shin.  
There was subungual debris and onycholysis and yellow 
discoloration of the left great toenail and right third 
toenail.  The assessment was a history of erythema 
multiforme/Stevens-Johnson syndrome with no repercussions 
recently; history of rash, etiology unknown on the dorsal 
aspect of both arms, no sequelae; verrucous vulgaris on the 
right shin; and onychomycosis.  

In an October 2003 VA opinion, a VA physician reviewed the 
July 2003 VA examination report and stated that there was no 
evidence of erythema multiforme/Stevens Johnsons' Syndrome on 
examination and 0 percent of the body was affected by the 
veteran's service-connected skin condition.  The physician 
noted that recurrences were possible.  

Analysis

The veteran seeks an increased disability rating for his 
service-connected erythema multiforme bullosum (Stevens' 
Johnson Syndrome), which is currently evaluated as 10 percent 
disabling under Diagnostic Code 7899-7806.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
skin  disability at issue here.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which service-connected disabilities 
adversely affect the veteran's ability to function under the 
ordinary conditions of daily life, and the assigned ratings 
are based, as far as practicable, upon the average impairment 
of earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.10 (2005).

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2005).

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2005), the regulations do not give past medical 
reports precedence over current findings, and it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorders.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria 
previously set forth.

The veteran's erythema multiform bullosum is currently rated 
by the RO as 10 percent disabling, under Diagnostic Code 
7899-7806.  In the assignment of diagnostic code numbers, 
hyphenated diagnostic codes may be used.  Injuries would 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  Diseases will be identified by the number 
assigned to the disease itself, with the residual condition 
added proceeded by a hyphen.  38 C.F.R. § 4.27 (2005).

The Board further notes that the regulations governing skin 
disorders changed during the course of this appeal.  The 
effective date of the revisions is August 30, 2002.  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.  A review of the record demonstrates 
that the RO considered the old and new criteria.  Therefore, 
the veteran was made aware of the change.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the old criteria, Diagnostic Code 7806 provided that a 
10 percent rating contemplated a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplated a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating contemplated a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (as effective 
prior to August 30, 2000).

Under the new criteria for Diagnostic Code 7806, a 10 percent 
rating is warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(as effective August 30, 2000).

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  See id.

Upon a review of the evidence, the Board finds that prior to 
and as of August 2002, the veteran's disability has not been 
characterized by active lesions.  The disability has not 
presented exudation or itching constant, extensive lesions, 
or marked disfigurement.  And, per the April 2002 and July 
2003 VA examination reports discussed above, he has not had 
any episodes since 1997, although it is apparent per an 
October 2003 VA examination report that recurrences are 
possible.  In sum, the Board finds that the evidence does not 
show that the criteria for a 30 percent rating under the old 
rating criteria for skin disorders have been met.

In addition, the Board notes that, as of August 2002, the 
veteran's skin disability has not been active, although it is 
capable of possible recurrence.  The disability has not been 
characterized by dermatitis or eczema that covers 20 to 40 
percent of the entire body, or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six or more weeks during the past 12-month 
period.  As previously noted, the veteran denies any episodes 
since 1997 and the evidence does not show active lesions at 
present.  Accordingly, the criteria for a 30 percent rating 
under the new rating criteria for skin disorders have not 
been met.  
 
For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the skin disability.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether extra-schedular evaluations pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005) are warranted.  
In the instant case, however, there has been no showing that 
the veteran's service-connected disability alone has caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.

To the extent that the claimant may experience functional 
impairment due to the service-connected disability, the Board 
finds that such impairment is contemplated in the disability 
rating assigned.  The Board also finds that no evidence 
currently of record shows that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.

The Board has found that the disability is not eligible for 
the assignment of a higher rating on a schedular basis other 
than that indicated above.  Therefore, for the reasons 
discussed above, referral for consideration for an extra-
schedular evaluation is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased rating in excess of 10 percent for erythema 
multiforme bullosum (Stevens Johnson Syndrome) is denied.


	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


